Election/Restrictions
1.	Claims 1-2, 11, 15-17, 19-21 and 29-31 are allowable. Claims 38-39, 43, 47-48 and 52, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I and II, as set forth in the Office action mailed on 1/26/2021, is hereby withdrawn and claims 38-39, 43, 47-48 and 52 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xiaochu Ma on 11/17/2021. The application has been amended as follows:
Claim 31: change the wherein clause to “wherein the plurality of cancer samples differs from the plurality of control samples according to a phenotype of interest, some or all members of the plurality of cancer samples and plurality of control samples are from different sections of a same substrate, and some or all members of the plurality of cancer samples and plurality of control samples are scraped or microdissected from the same substrate”

Response to Amendments and Arguments
3.	Applicant’s amendments and arguments filed 10/12/2021 have been fully considered.  Applicant’s cancellation of claim 26 has obviated the rejection under 35 USC 112(d).  In view of applicant’s amendment to claim 1, the rejection under 35 USC 102 has been withdrawn. Further In view of the examiner’s amendment above, claims 1-2, 11, 15-17, 19-21, 29-31, 38-39, 43, 47-48 and 52 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639